DETAILED ACTION
This Office Action is in response to the filing of a Continuation (CON) of Application 16/826940 which is now United States Patent 11,019,200 which is a Continuation (CON) of Application 15/277348 which is now United States Patent 10,623,555. Claims 1-20, as originally filed, are pending and have been considered as follows.

Reasons for Allowance
This Communication is in response to the claims filed on 04/14/2021.
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 10 and 17 and their dependents thereof are allowed because the closest prior art neither alone or in combination, fail to anticipate or render obvious, the claimed subject matter limitations of “the database comprising a plurality of questions and a plurality of scripts related to the employee management workflow, wherein the plurality of questions and the plurality of scripts are displayed according to one of the plurality of decisional paths within the decisional matrix”; “the display device providing a web-based graphical user interface for providing a workflow tool for the employee management workflow, wherein the web-based graphical user interface presents elements by reading the components within the one of the plurality of decisional paths and based upon inputs provided by a user to the elements” and “the web-based graphical user interface providing at least one element selected from the group consisting of: at least one question selected from the plurality of questions and at least one script selected from the plurality of scripts, wherein the at least one element that is provided is determined based upon the one of the plurality of decisional paths, wherein the one of the plurality of decisional paths is identified based upon a response by a user to a previously presented element” in combination with all of the other limitations in the claim(s) as defined by applicant.
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 10/05/2020 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652